Citation Nr: 9926648	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hemangioma right jaw, 
status postoperative parotidectomy with nerve dissection, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The veteran perfected a 
timely appeal to that decision.


REMAND

Initially, the Board has found that this claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
the claim is plausible, that is meritorious on its own or 
capable of substantiation.  This finding is based upon the 
appellant's assertion that his disability has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App 629 (1992).  
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.

A review of the statement of the case reflects that the RO 
has evaluated hemangioma right jaw, status postoperative 
parotidectomy with nerve dissection, pursuant to the criteria 
set forth in the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, Diagnostic Code 8207.  

Diagnostic Code 8207 provides that complete paralysis of the 
seventh (facial) cranial nerve warrants a 30 percent 
disability evaluation.  Severe incomplete paralysis warrants 
a 20 percent disability evaluation and moderate incomplete 
paralysis warrants a 10 percent disability evaluation.

In this regard, a VA examination the surgical scar in March 
1998 showed tenderness in the right temporomandibular joint 
area.  The examiner indicated that the cranial nerves were 
intact.  A VA dental examination indicated that the was loss 
of muscular control in the right corner of the mouth due to 
numbness and pursing of the lips.  

In view of this evidence the Board is of the opinion that an 
examination by a neurologist would be of assistance in 
rendering a decision in this case.  Also, in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) the United States Court of 
Appeals for Veterans Claims held that a veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim.  
See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  The RO should furnish 
the appellant the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disability in issue.

2.  The RO should schedule the veteran 
for a VA examination by a neurologist to 
determine the severity of any 
neurological disability associated with 
the postoperative residuals of the 
parotidectomy and nerve dissection, right 
side.  The examining specialist must be 
provided with the appellant's claims 
folder and a copy of this Remand and 
should review the veteran's medical 
history prior to conducting the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to identify the cranial nerve 
involved and describe the associated 
symptomatology and findings.  

If a neurological disability is diagnosed 
it is requested that the examiner 
indicate whether it results in moderate 
or severe incomplete paralysis, or 
complete paralysis.  It is requested that 
the examination include the motion of the 
interincisal range and lateral excursion 
in millimeters.  The examiner is also 
requested to provide a detailed 
description of the surgical scar, to 
include whether it is painful and tender 
on objective demonstration or is 
slightly, moderately, or severely 
disfiguring.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

3.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for hemangioma right jaw, status 
postoperative parotidectomy with nerve 
dissection, to include consideration of 
assigning separate rating percentages 
pursuant to Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

If the decision remains adverse to the appellant, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board implies no 
conclusion either legal or factual by this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












